PER CURIAM.
The Municipal Court of Appeals for the District of Columbia reversed a decision of the D. C. Board of Pharmacy, in which the Board had declined to renew respondent’s license as a druggist, and remanded the case to the Board for further proceedings not inconsistent with the court’s opinion. Feldman v. Board of Pharmacy of the District of Columbia, D.C.Mun.App.1960, 160 A.2d 100. The Board now petitions this court for the allowance of an appeal from the court’s decision.
For the reasons stated at the end of the opinion of the Municipal Court of Appeals in the two paragraphs beginning, “Appellate courts” and ending with the words, “the alleged offense,” we agree that the decision of the Board of Pharmacy had to be reversed and remanded. “The key consideration is to prevent the demeanor of witnesses, whenever it may be a substantial element, from getting lost from the case.” 2 Davis, Administrative Law Treatise 113 (1958 ed.). The petition for the allowance of an appeal is therefore denied.